Per Curiam:

The only question in this case which has not been disposed of by the decision in the case of Nagle v. Tieperman, ante-, p. 32, is the contention that the tax deed is void on its face because of a misdescription of the land. The land in controversy is the southeast quarter of section 31, township 22 south, of range 13 west of the sixth principal meridian, containing 160 acres, more or less. This is the description under which it appears to have been assessed, advertised, and sold, and the description which is contained in the deed. It is true the form of the tax deed is intended to be used, if necessary, for the conveyance of several distinct tracts of land, and in some places it contains such expressions as “each separate tract or parcel of said real property,” “separately exposed to public sale at the county seat” and “each one of the separate tracts or parcels . . . above described,” and similar expressions which would be proper in a tax deed where several tracts were actually conveyed; but the land in dispute is a single tract, and all that matter in the deed which would be proper if several tracts were actually included may be regarded as surplusage, and does not invalidate the deed.
The judgment is therefore reversed on the authority of Nagle v. Tieperman, supra.